PER CURIAM.
Quinton Leon Sutton seeks to appeal the district court’s order denying his motion *616filed under 28 U.S.C.A. § 2255 (West Supp.2001). We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we deny Sutton’s motion for a certificate of appealability and dismiss the appeal on the reasoning of the district court. United States v. Sutton, Nos. CR-98-355; CA-01-369-1 (M.D.N.C. Nov. 20, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.